 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT ORTEGA,                                    Case No. 1:19-cv-00999-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S IN
                                                        FORMA PAUPERIS MOTION WITHOUT
13           v.                                         PREJUDICE
                                                        (ECF No. 2)
14    UNITED STATES OF AMERICA,
                                                        ORDER TO SUBMIT PRISONER
15                       Defendant.                     APPLICATION TO PROCEED IN FORMA
                                                        PAUPERIS OR PAY FILING FEE
16
                                                        THIRTY (30) DAY DEADLINE
17

18          Plaintiff Albert Ortega is a federal prisoner proceeding pro se in this civil rights action

19   pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 2401 et seq. Plaintiff initiated this action

20   on July 22, 2019, (ECF No. 1), together with a motion to proceed in forma pauperis pursuant to

21   28 U.S.C. § 1915, (ECF No. 2.)

22          However, Plaintiff’s application to proceed in forma pauperis is incomplete. Although

23   Plaintiff has signed the application, Plaintiff has failed to complete the required form and to submit

24   a certified copy of his federal prison trust account statement. Plaintiff must submit a completed

25   and signed application form and a certified copy of his trust account statement if he wishes for his

26   application to proceed in forma pauperis to be considered.

27   ///

28   ///
                                                        1
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    Plaintiff’s motion to proceed in forma pauperis, (ECF No. 2), is DENIED, without

 3              prejudice;

 4        2.    The Clerk of the Clerk is directed to serve this order and a blank in forma pauperis

 5              application for a prisoner on Plaintiff;

 6        3.    Within thirty (30) days from the date of service of this order, Plaintiff shall file

 7              the attached application to proceed in forma pauperis, completed and signed,

 8              including a certified copy of his trust account statement for the past six months, or,

 9              in the alternative, pay the $400.00 filing fee for this action;

10        4.    No extension of time will be granted without a showing of good cause; and

11        5.    Plaintiff is warned that the failure to comply with this order will result in

12              dismissal of this action, without prejudice.

13
     IT IS SO ORDERED.
14

15     Dated:   July 29, 2019                               /s/ Barbara   A. McAuliffe            _
                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
